STONE, J.
It is clearly settled in this State, that admiralty proceedings are intended to be simple and summary; and that much liberality will be indulged in favor of their correctness. — See the authorities collected in the case of Murphy v. Roberts & Staples, 30 Ala. 232.
It is contended for appellants, that the replevin bond in this case only bound the stipulators to pay such judgment as should be rendered against said Edward E. Shields, J. B. Walker and Daniel Walker; and no judgment having been rendered against them, they contend further, that no liability has been fastened on the stipu-lators. On the other hand, it is contended for appellee, that the words “ in favor of said McCraw, against Edward E. Shields, J. B. Walker and Daniel Walker,” found in the condition of the bond, are parenthetical, and are descriptive of the attachment proceedings, and not of the judgment to be rendered.
The words of the bond are not free from ambiguity. We think, however, that the collocation of the different members of the sentence gives the greater weight to the *521argument for tbe appellee. We adopt tbis construction tbe more readily, because it gives effect to tbe bond, while tbe other would deprive it of all validity, either as a statutory or common-law obligation. Tbe rule is well settled, that contracts are to be construed most strongly against tbe party promising. — Hogan v. Reynolds, 8 Ala. Rep. 59.
Tbe act of 1844, under which these proceedings were instituted, fastens a lien on tbe boat or craft, and also authorizes an execution against tbe stipulators in tbe replevin bond. — See Pampb. Acts 1843-4, pp. 98-9, §§ 2,5. Hence, there is no error in tbe form of tbe present execution.
Judgment of tbe circuit court affirmed.